April 23, 2014 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We consent to use in this Post-Effective Amendment No. 4 to the Registration Statement on Form S-11 of MVP REIT, Inc. of our report dated March 20, 2014, relating to our audit of the consolidated financial statements, appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to our firm under the caption “Experts” in such Prospectus. De Joya Griffith, LLC /s/ De Joya Griffith, LLC Henderson, NV April 23, 2014
